Citation Nr: 1740154	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and L.M.




ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  The Veteran died in August 2007.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran was provided a Board hearing in August 2011 and a transcript of the hearing is of record.  This hearing was before a now-retired judge.  In August 2017 correspondence, the Appellant was given the opportunity to request another hearing and notified that if she did not provide a response in 30 days, it would be assumed that she did not want another hearing.  The Appellant responded and declined another hearing and instructed the Board to proceed.

The claim was brought before the Board in October 2014 and was denied.  The Appellant appealed this denial to the Court of Appeals for Veterans Claims (CAVC), which, in a May 2016 Memorandum Decision, vacated and remanded the October 2014 decision. 


FINDINGS OF FACT

1.  The Veteran was service-connected for posttraumatic stress disorder (PTSD) at 50 percent from August 1999, 70 percent from July 24, 2003, and at 100 percent from October 17, 2004.

2.  The Veteran died in August 2007.  His death certificate lists the immediate cause of death as pulmonary abscess due to subcutaneous abscesses of right forearm and intravenous drug abuse.  The death certificate further listed acute heroin intoxication as a contributing condition to death. 

3.  The probative evidence of record shows that the Veteran's PTSD caused or contributed to his heroin addiction.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.



Service Connection for Cause of Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997). 

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312; Lathan v. Brown, 7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

VA regulations state that no compensation shall be paid if a disability is the result of alcohol abuse.  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301 (a) (2016).  For the purpose of this regulation, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (d); see also 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1 (m).  Furthermore, VA's General Counsel has ruled that direct service connection for a disability which results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 (1998).

Service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  See Allen v. Principi, 237 F.3d 1368   (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  See Allen, 237 F.3d at 1381.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2016).  Secondary service connection is permitted based on aggravation.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2016).

Factual Analysis

The Appellant seeks service connection for the cause of the Veteran's death.  The Appellant contends that the Veteran's service-connected PTSD caused or aggravated his heroin use, which contributed to his death.

As noted above, the Veteran died in August 2007.  His death certificate lists his immediate cause of death as pulmonary abscess due to subcutaneous abscess of right forearm and intravenous drug abuse.  Acute heroin intoxication was further listed as a contributing condition to his death. 

The Board notes that the Veteran was service-connected for PTSD.  At the time of the Veteran's death he was rated at 100 percent.  The Veteran was receiving treatment at VA medical centers.

In September 2003, the Veteran received a VA examination.  The examiner noted the Veteran was receiving psychotherapy at the Denver VA Medical Center.  The Veteran was suffering from depression and PTSD symptoms.  The examiner noted that the Veteran had a clear problem with alcohol.  The examiner diagnosed the Veteran with PTSD; major depressive disorder, secondary to PTSD; and alcohol abuse, secondary to major depressive disorder. 

In December 2004, the Veteran received another VA examination.  The examiner noted the Veteran was withdrawn, depressed, and appeared nervous by wiggling in his chair.  The Veteran also provided responses in an evasive manner.  The Veteran was not currently working because he had difficulty getting along with supervisors previously.  The Veteran admitted to having trouble concentrating at work.  The examiner stated the Veteran denied substance abuse and said he did not think he had a drinking problem because he only drank beer.  The examiner then noted the Veteran was not capable of work at that time and should seek therapy and help for his alcohol use.

In April 2007, the Veteran was seen at the VA Denver Medical Center.  His complaints were shortness of breath, lower back pain, and possible heroin withdrawal.  The Veteran expressed an interest in quitting heroin and stated he took opiates to avoid withdrawal symptoms.  The Veteran hurt his back in December 2006 and stated that he was taking acetaminophen and heroin up to 9 grams per day for the pain.  The Veteran informed the physician that he was concerned with his heroin use and had been using for the last three years.  The Veteran stated he had experienced withdrawal issues in the past and reported increased heroin use after his back injury. 

At an August 2011 hearing, the Appellant and her brother, L.M., testified that the Veteran's heroin use did not start until after his return from Vietnam.  The Appellant testified that the Veteran confided in her his traumatic experiences in Vietnam and his way of coping with the issues was drugs.  L.M. testified to knowing the Veteran since before his service.  He stated when the Veteran returned from Vietnam he was different in terms of his behavior.  L.M. further testified that the Veteran did not have a drug problem prior to service. 

Following the hearing, the Veteran's sister, [redacted], also provided a statement.  [redacted] stated her brother did not have a drug abuse problem prior to his service in Vietnam.  She further reiterated the sentiment that the Veteran was different upon his return from service.  She additionally stated that the Veteran was suffering from drug addiction since his return. 

In May 2014, the Board requested a VHA medical psychiatry opinion on the Veteran's heroin use in relation to his PTSD.  The VHA physician opined that it is not a 50 percent probability or greater that the Veteran's PTSD caused or contributed to his heroin addiction such that his death was the proximate result of his PTSD.  The physician further stated there is no clear role of the Veteran's alcohol abuse in the development of his heroin addiction, and the state of medical knowledge was that there is no causal relationship between alcohol abuse and heroin addiction.  The VA physician rationalized that the Veteran did not divulge his heroin use to his providers and it is not known if his heroin use preceded his PTSD symptoms.  The physician further stated the Veteran hid his heroin use from his providers and did not seek treatment "indicating a desire to continue using, or 'willful misconduct.'"

The Board finds the VHA opinion to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999)

The physician's rationale was conclusory and erroneously ignored the lay statements of the Veteran and his family due to the physician's finding of no attempts for treatment.  Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The physician stated that the Appellant and her brother wrote "convincingly that the patient had been addicted to drugs and alcohol upon return from Vietnam" but the record did not demonstrate he sought treatment or tried to quit on his own.  This statement ignores the statements that the drug abuse did not occur prior to service.  It further ignores that the record shows the Veteran did in fact seek help for his heroin addiction in April 2007, and that the Veteran stated he had been using heroin for three years, which is the time he was rated at 100 percent for PTSD.  Therefore, the Board places low probative weight on the VHA opinion.   

Following the CAVC Memorandum Decision, the Appellant provided an April 2017 private medical opinion.  The private physician provided a detailed listing of the Veteran's medical history and the lay statements of the Appellant, the Veteran, his brother, and his sister.  The private physician opined that based on review of the Veteran's entire VA claims file and consideration of the Appellant's lay statement, it was at least as likely as that the Veteran's drug use, specifically his heroin use, developed secondary to his service-connected PTSD.  The physician further opined that it was at least as likely as not that his heroin use not only contributed to his death, but also served as a form of self-medication of his psychiatric symptoms.  The private physician explained that she agreed with the VA medical center diagnoses of PTSD, major depressive disorder, and alcohol abuse.  The private physician then cited to medical research from the Diagnostic and Statistical Manual Disorders (Fifth Edition) which provides that "Individuals with PTSD are 80 [percent] more likely than those without PTSD to have symptoms that meet diagnostic criteria for at least one other mental disorder (e.g., depressive, bipolar, anxiety, or substance use disorders.)."  The private physician further rationalized that due to the severity of the Veteran's psychiatric impairment, specifically his PTSD, the Veteran resorted to heroin and alcohol as a form of self-medication.  Lastly, the private physician opined that considering acute heroin intoxication was noted as a significant condition of his death, it was at least as likely as not that the Veteran's PTSD was a contributory cause of his death.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is at least in equipoise for a finding that the Veteran's heroin use was secondary to his PTSD, and therefore, his service-connected PTSD was a contributory cause of his death.  

The Board finds the private medical opinion to be of significant probative value. The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, the private physician's opinion was based on review of the Veteran and Appellant's lay contentions, the Veteran's reported medical history, review of the medical evidence of record, and review of medical literature.  Further, a complete and thorough rationale was provided for the opinions rendered.  

In light of the foregoing, the Board resolves reasonable doubt in favor of the Veteran and finds that his service-connected PTSD caused or contributed to his death.  Accordingly, service connection for the cause of the Veteran's death is warranted.  Therefore, the appeal must be granted. 


ORDER

Service connection for cause of the Veteran's death is granted. 




____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


